DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Stewart and Koboyashi teach many elements of the present invention but fails to particularly point out the comparison of specific foot-pushing amount of a boat’s brake pedal that is greater than or equal to a predetermined value for reversing propulsion as recited in claims 1 and 9.
As discussed in the previous office action, Stewart teaches a watercraft position management system with a propulsion unit that produces reverse thrust and another propulsion unit that produces forward thrust while the propulsion angles of the propulsion units are controlled. In Paragraph 0078, Stewart teaches dynamic positioning control with its “remain on station” feature that signals to the ECU to keep the watercraft at the current position. Stewart teaches, in Paragraph 0010, the use of data from sensors for the operator and/or engine control unit to initiate appropriate thrust and propulsion angle commands to achieve a desired maneuver. For example, the motion sensor 16 comprises one or more device that detect various types of movements of the watercraft. Sensors include accelerometers to detect forward and rearward motion and lateral motion, heading sensors to detect heading/bow direction and rotation, and GPS devices that detect the current position and velocity/moving speed of the watercraft. However, Stewart does not teach dynamic braking in relation to a braking pedal or a detection of different foot-pushing amounts according to a predetermined value.
Additionally, Koboyashi teaches a propulsion unit for a boat that is capable of braking by means of a brake pedal. This allows the hydraulic pressure feeder to feed hydraulic fluid to the second chamber in the brake cylinder through the brake hose and provides a braking ranges for which the main 300 which can be configured to display braking conditions of the braking device 50 can be provided. The braking condition display device 300 can include a brake-operation detecting sensor S1, a controller 83 and a light-emitting display 80, although other configurations can also be used. The brake-operation detecting sensor S1 can be configured to detect the brake operation of the brake pedal 52 a and to send a brake-operation detection signal to the controller 83. Based on the brake-operation detection signal, the controller 83 can be configured to activate the light-emitting display 80 for brake-warning display. However, Koboyashi fails to specifically teach the foot-pushing amount that is greater than or equal to a predetermined value for a reversal of an output direction of the propulsion unit.
Though Stewart and Koboyashi are the closest prior arts to teach many aspects of the present invention as recited, keys elements of the present invention are not taught and thus, the combination of both references fail to specifically teach while the moving speed is greater than zero: based on a determination that the foot-pushing amount is greater than or equal to a predetermined value, reverse an output direction of the propulsion unit; and while the moving speed is equal to zero: based on detection, by the brake sensor, of any foot-pushing amount on the brake pedal, perform a dynamic positioning control in which the ship is automatically held at a set position. 
For at least these reasons, one of ordinary skill in the art would not have had the motivation to combine or modify the teachings of Stewart and Koboyashi with the elements of the applicant’s invention, as claimed. Thus, claims 1 and its respective dependent claims 2-6, 8 are allowed. Likewise, claims 9 and the respective dependent claims 9-18, 20 are allowable for containing substantially similar and overlapping scope of the present invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daum (US20110183554A1) teaches controlling operation of a propulsion system of a waterborne vessel, comprising adjusting recovery of energy generated from the propulsion system to maintain position of the waterborne vessel in response to at least an indication of vessel position. By using regenerative braking to assist in maintaining such position, not only can the dynamic range of the propulsion system be increased, but overall vessel efficiency can be improved.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486.  The examiner can normally be reached on Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ELIZABETH YANG/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665